Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/2/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Prior art discloses a variety of surgical needles that are hollow and comprise both a distal insertion portion and a proximal tissue removing opening.  See for example Figure 5A of USPAP 2013/0237879 (Takeuchi), Figures 8-16 of US 9,955,956 (Asaoka et al.) and Figure 6 of US 3,007,471 (McClure). 
Prior art also discloses a variety of needles having a blunted distal tip forming a surface that is perpendicular to the longitudinal axis of the needle, typically for the purpose of preventing accidental puncture.  The blunted distal tips having a front facing surface that is not inclined and that separates an inclined edge extending downwardly and a bottom edge.  See for example flat surface (36) in Figure 3 of US 5,342,397 (Guido) and flat surface (13) in WO 2004/045686 (B. Braun; provided by Applicant in IDS 8/29/17).  
The prior art fails to disclose or suggest the particular needle tip of the claimed invention having the combination of a first inclined edge (310), a second inclined edge (320) extending upwardly from a bottom of the needle, and a third inclined edge (330) extending between the first and second edges (310 and 320).  The prior art fails to disclose or suggest the third edge being both inclined such that it extends diagonally from the first surface (310) to the second surface (320) and having both proximal and distal edges forming straight lines perpendicular to the longitudinal axis of the needle.   Applicant discloses the particular needle tip configuration provides a specific function of the third edge (330) upholding epidermis tissue during insertion of the needle into skin, such that the needle can 

    PNG
    media_image1.png
    363
    545
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771